FILED
                            NOT FOR PUBLICATION                             APR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50053

               Plaintiff - Appellee,             D.C. No. 2:97-cr-01057-R

 v.
                                                 MEMORANDUM*
KEVIN GLEASON, a.k.a. Seal G, a.k.a.
Toby,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Kevin Gleason appeals from the district court’s judgment and challenges the

16-month sentence imposed upon revocation of supervised release. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gleason contends that his sentence is procedurally and substantively

unreasonable. Because Gleason has been released from custody and is not subject

to an additional term of supervised release, we dismiss the appeal as moot. See

United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      DISMISSED.




                                         2                                   14-50053